DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Application Status
	This action is written in response to applicant’s correspondence received on 11/19/21. Claims 1-5 and 19-27 are under examination. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states “comprising a microorganism fermentation broth with a defined fingerprinting profile from metagenomics and metabolomics analysis”. This statement is never definitively defined in the specification or the claims and thus adds no structural limitations to the claimed composition.
Regarding claims 19 and 23, “about” is a relative term which renders the claim indefinite. “About” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "about" is not defined by the claim, the specification only defines about in terms of greater than about # or less than about #., and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of expedited prosecution, about is interpreted to +/- 0.5 for total acidity.
Claim 24 recites the limitation "emulsifier comprises." This is an incomplete phrase as no emulsifiers are listed following the limitation “emulsifier comprises.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 19-22, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (2013/0202562) in view of Walsh, Mousavi, Sharma, and Paul. (Walsh AM, Crispie F, Kilcawley K, O’Sullivan O, O’Sullivan MG, Claesson MJ, Cotter PD. 2016. Microbial succession and flavor production in the fermented dairy beverage kefir. mSystems 1(5):e00052-16., Mousavi ZE, Mousavi SM, Razavi SH, Emam-Djomeh Z, Kiani H. Fermentation of pomegranate juice by probiotic lactic acid bacteria World Journal of Microbiology & Biotechnology. 2011 Jan;27(1):123-128. Sharma D, Saharan BS. Functional characterization of biomedical potential of biosurfactant produced by Lactobacillus helveticus. Biotechnol Rep (Amst). 2016 May 24;11:27-35., Paul, T., Jana, A., Mandal, A. K., Mandal, A., Mohpatra, P. K. D., & Mondal, K. C. (2016). Bacterial keratinolytic protease, imminent starter for NextGen leather and detergent industries. Sustainable Chemistry and Pharmacy, 3, 8-22.). Claim 22 is further evidenced by Hamid (Hamid, E. (2015). Evaporative Recovery Of Basic Chromium Sulphate from residual Chrome (Doctoral dissertation, UOFK).)

Regarding claim 1: Wood teaches a probiotic biochemical composition containing lactic acid bacteria in the range of 1-1,000,000 CFU/mL Purple sulfur bacteria, being free of pathogenic or putrefactive microorganisms, wherein the fermentation broth is obtained by fermentation of probiotic microorganisms in a medium under defined fermentation conditions, and wherein said probiotic biochemical composition has a pH value <4 (paragraph 0049, Claims 5, 13, 21, 30, 38, 49, paragraphs 0044 0121, 0087, 0030-0038, 0053-0079, 0115),. Wood does not teach the defined fingerprinting profile from metagenomics and metabolomics analysis, percent total acidity, or emulsification index values. 
Walsh teaches the use of metabolomics and metagenomics to examine a kefir beverage that contains various species of Lactobacillus (Abstract, Figure 1, 2, 3, and 5). Walsh further teaches that genetic characterization and molecular omic approaches have become increasingly common (page 9 last paragraph lines 6-11). Walsh also illustrates that genomic characterization with molecular omics can link 
Mousavi teaches total acidity. Mousavi shows the change in pH and titratable acidity over time of various Lactobacillus species during fermentation (Figure 2). Mousavi also teaches the production of lactic acid during culture of various Lactobacillus species starting at about 0 and rising to about 6 over a 72 hour time period (Figure 3). This demonstrates Lactobacillus naturally are able to produce acidic chemicals and in combination with Wood one having ordinary skill in the art would expect a fermentation product containing Lactobacillus to naturally result in a total acidity in the range given in instant application. 
Sharma shows various Lactobacillus strains with emulsification index ranging from 32-65%, show specified biosurfactants isolated from lactic acid bacteria and their respective emulsification index ranging from 35%-70% (Table 1, Figures 4 and 5). Sharma teaches that biosurfactants produced by microbes in general and Lactobacillus in particular can have an important role in enhancing solubility of insoluble compounds, binding heavy metals, antiadhesives etc (page 1 paragraph 1 lines 9-18). Wood teaches that his bacterial composition can be used as a cleaning solution ([0040]). Furthermore, Wood states that some compositions of the bacterial mixture can contain surfactants (0096). It would be obvious to one skilled in the arts to measure the amount of surfactants produced by the lactic acid bacteria to ensure optimal production of biosurfactants for the application at hand. 
Walsh, Mousavi, Sharma, and Wood fail to teach the fatty alcohol ethoxylate.
Paul teaches that the first step of the leather tanning process is cleaning the hides or skins (p14 right column lines 22-24). Paul teaches that the surfactant fatty alcohol ethoxylate can be used in combination with bacterial enzymes, and when enzymes and the fatty alcohol ethoxylate are used in combination, the amount of the fatty alcohol ethoxylate can be reduced (Table 4).

It would have be obvious to the person of ordinary skill in the art to make the claimed invention by combining the bacterial cleaning composition of Wood with the fatty alcohol ethoxylate of Paul. Wood teaches that his composition can comprise surfactants and Paul teaches that fatty alcohol ethoxylate is a surfactant that can be used in conjunction with bacterial enzymes.  One would have a reasonable expectation of success as Wood and Paul both teach bacterial compositions for cleaning, and Paul discloses that the first step in leather tanning is cleaning the skins and hides.  

Regarding claim 2: Wood paragraphs 0053 and 0071 specifically mention the bacterial composition with the addition of fats. Wood paragraphs 0030, 0052, 0053, 0057, and claims 11, 19, 38 all mention a bacterial composition with acetic acid.
Regarding claim 3: Wood teaches a microorganism co-culture including Lactobacillus (claims 6, 7, 13, 21, 30, 38, 44, 49). Wood further teaches a microorganism co-culture consisting of at least three microorganisms (claims 1, 13, 21, 30, 38, 44, 49). 
Regarding claims 19-22, the composition listed in claim 19 is discussed in the rejection of claim 1 above with the exception of the addition of the raw or salted wet hide, sodium sulfide, and chromium oxide. 

	Paul teaches that bacterial proteases are used to treat hides and salted hides or skins (p10 left column lines 6-9 and figure 2). Paul teaches that the use of enzymes to totally eliminate chemical use is currently not feasible (p14 right column lines 45-48). Paul figure 2 further teaches that enzymes can be used to reduce or eliminate the use of sodium sulfide and chrome chemicals. 
	Regarding claim 22, Paul does not specifically state chromium oxide, but as evidenced by Hamid, chromium oxide is a common input and waste product in leather production (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism composition of Wood, pH values of Mousavi, the –omics characterization of Walsh, the emulsification values of Sharma, with the hides, sodium sulfide and chrome chemicals of Paul. One of ordinary skill in the art would be motivated to do so because Paul teaches that the enzymes are currently unable to totally replace the chemicals in leather treatment and thus a combination of the bacterial composition with the chemicals could be achieved. There would be a reasonable expectation of success as Wood and Paul are in the same field of endeavor of using bacterially derived compositions for cleaning and Paul teaches using the composition for treatment of hides. 

Regarding claims 23-26, the composition comprising hides, microorganisms, fatty alcohol ethoxylate, sodium sulfide, chromium oxide are discussed above in the rejection of claims 19-22. The above rejection does not discuss the % of the probiotic biochemical composition. Broadest reasonable interpretation of this limitation could mean that the % is at the start of the process, middle, or end as no specifics are given within the claim. It is also can indicate that the % weight of the composition refers to 
Wood discloses that the microorganism composition can be in the range of 1-30% and that one skilled in the arts would appreciate that the active ingredient will need to be adjusted to ensure appropriate final concentration ([0087]).  
Paul teaches that 0.5g of enzyme was added /3 kg of laundry (0.01%) (table 4). As Paul is concerned with cleaning compositions, it would be an result effective variable to experiment with the ratios of the enzyme to the total composition to attempt to achieve the desired result of cleanliness while minimizing the amount of enzyme used as Paul teaches that they are expensive (p14 right column lines 45-48). See MPEP 2144.05.  
To one skilled in the arts, the concentrated enzyme that Paul used lacks other components that are present in bacteria such as membrane, cell wall, DNA, and other protein that are not functional in a cleaning manner. As such a composition with a broth containing non-effective components would need to be present in a higher range that what is listed in Paul to achieve the effective outcome, and hence one would be motivated to experiment in a range of 0.01%-30%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism composition of Wood and Paul with the ranges of Wood and Paul 0.01-30%.  One of ordinary skill in the art would be motivated to do so because Wood discloses that one skilled in the arts would appreciate that the amounts of the active ingredient would need to be adjusted to ensure the appropriate concentration, and one would also recognize that there are composition differences between purified enzymes and other fermentation products. There would be a reasonable expectation of success as both Wood and Paul are in the same field of endeavor of Wood and Paul are in the same field of endeavor of using bacterially derived compositions for cleaning and Paul teaches using the composition for treatment of hides.	



Claims 4 and 5 are rejected under 35 U.S.S. 103 as being unpatentable over Wood, Walsh, Mousavi, Sharma, and Paul as applied to claims 1-3 above and further in view of Holzen (WO 2012/104025 A2). 	The teachings of Wood, Walsh, Mousavi and Sharma are discussed above. The references do not teach any HLB values. Holzen teaches HLB values of 7.5-12, and HLB in the range of 7-11 (claim 5, page 10 lines 6-12). Additionally Holzen teaches HLB values of 13-25, (claim 5, page 10 lines 22-25). Holzem teaches that the addition of different chemicals to the probiotic mixture to create the desired HLB value (page 10 lines 6-12). In view of Holzem it is clear that one having ordinary skill in the art could make a probiotic biochemical composition with the desired HLB range. Holzem states that the different HLB values can have different effects such as W/O dispersants or O/W dispersants (page 10 lines 6-26, 31-page 11 lines 1-27). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
It would have been obvious to the person of ordinary skill in the art to make the claimed invention before the effective filing date of the claimed invention for the following reasons. Holzem teaches that HLB values in the range claimed in instant application can be created, depending on the type of dispersant desired W/O or O/W. 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (2013/0202562) Walsh, Mousavi, Sharma, and Paul. (Walsh AM, Crispie F, Kilcawley K, O’Sullivan O, O’Sullivan MG, Claesson MJ, Cotter PD. 2016. Microbial succession and flavor production in the fermented dairy beverage kefir. mSystems 1(5):e00052-16., Mousavi ZE, Mousavi SM, Razavi SH, Emam-Djomeh Z, Kiani H. Fermentation of pomegranate juice by probiotic lactic acid bacteria World Journal of Microbiology & Biotechnology. 2011 Jan;27(1):123-128. Sharma D, Saharan BS. Functional characterization of biomedical potential of biosurfactant produced by Lactobacillus helveticus. Biotechnol Rep (Amst). 2016 May 24;11:27-35., Paul, T., Jana, A., Mandal, A. K., Mandal, A., Mohpatra, P. K. D., & Mondal, K. C. (2016). Bacterial keratinolytic protease, imminent starter for NextGen leather and detergent industries. Sustainable Chemistry and Pharmacy, 3, 8-22.)  as applied to claims 1-5 and 19-26,  above, and further in view of Lei (Lei, H., Wang, Y., Liang, F., Su, W., Feng, Y., Guo, X., & Wang, N. (2010). Composition and variability of essential oils of Platycladus orientalis growing in China. Biochemical Systematics and Ecology, 38(5), 1000-1006).
Regarding claim 27, the composition comprising hides, microorganisms, fatty alcohol ethoxylate, sodium sulfide, chromium oxide are discussed above in the rejection of claim 1. The above rejection does not discuss the deodorizer from essential oils.
Paul teaches an artificial fragrance added to the enzymatic composition but fails to teach a deodorizer from essential oils (figure 2). 
Lei teaches a fragrance or deodorizer from the essential oil of Platycladus orientalis (p1000 lines 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings microorganism composition of Wood, pH values of . 

Response to Arguments
Any rejection or objection not reiterated herein has been overcome by amendment. 
Claim rejections under 35 USC § 101 and 35 USC § 112(d) are withdrawn. 
The 35 USC § 101 rejection in the last office action is overcome by the addition to the composition of fatty alcohol ethoxylate, applicant arguments on p4 in the remarks received on 11/19/21, and this addition results in a composition having markedly different structure than a naturally occurring microorganism composition.  
The 35 USC § 112(d) rejection was overcome by amendment. 

Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the clams in condition for allowance for the reasons that follow.
Applicant’s arguments with respect to claim(s) 1-5 and 19-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant then argues that references Wood, Walsh, Mousavi, Sharma, and Holzen do not teach the claimed composition with the additional fatty alcohol ethoxylate. This is correct, however the amended claim set necessitated an updated search and additional references were found to address this limitation and are discussed below in the 35 USC § 103 section below. Applicants further argue that as Lactobacillus, there would be no reason to add an emulsifier such as fatty alcohol ethoxylate. Applicants did not address the sentence following that where Wood teaches that microorganism compositions can include surfactants. So while Sharma does not provide a reason to add additional surfactants, Wood does. An additional reference, Paul, was found when searching prior art for the newly added claim limitations. 
New claims 19-27 were added and applicant argues that Wood, Walsh, Mousavi, Sharma, and Holzen individually or collectively or when read in view of the state of the art would not teach the claimed composition. This argument was fully considered but are not persuasive as an updated search of the art for the new claim limitations was conducted and additional references were incorporated into the 103 rejection.  

	 
Conclusion
No claims are allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR L KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        /NEIL P HAMMELL/Primary Examiner, Art Unit 1636